 1

 2

 3

 4

 5                             UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF WASHINGTON
 6

 7                                            ) Case No. 16-10224 TWD Ch. 13
     In re:                                   )
 8        Dale Ehrenheim and Cheryl Ehrenheim ) RESPONSE TO STATE OF
                                              ) WASHINGTON’S MOTION TO WAIVE
 9   Debtor(s)                                ) STATUTE OF LIMITATIONS AS TO
                                              ) DOMESTIC SUPPORT OBLIGATIONS
10                                            )
                                              )
11         COMES NOW, Debtor, by and through counsel, respond to the State of Washington’s
12   (the “State”) Motion to Waive the Statute of Limitations as to Domestic Support Obligations, in

13
     support of thereof alleges the following:

14            1. The State’s motion is not necessary as the limitation period is extended under Code §
15               108(c) to the later of 1) the expiration of the statute of limitations; or 2) 30 days after
                 notice is given of the expiration or termination of the automatic stay;
16

17            2. The State has not filed a Motion for Relief from Stay to proceed on this debt outside

18
                 of the bankruptcy;

19            3. Thus it appears the State has 30 days to proceed against the Debtor after discharge (an
20               event that will terminate the automatic stay) even though the statute of limitations
                 would have expired;
21

22            4. While it is true that this debt is not dischargeable per Section 523(a)(5) and

23               1328(a)(2) and that the confirmed plan binds all the parties, it does not follow simply
                 a priori that the statute of limitations is “waived” by the Debtor by filing his
24
                 bankruptcy and confirming a plan. The State seems to think this is so without citing
25




      Case
     REPLY    16-10224-TWD        Doc 56      Filed 06/23/21      Ent. 06/23/21 14:31:59        Pg. 1 of 6
                 any authority for this position in their Motion, therefore the motion should be denied
 1
                 or limited to the language from Section 108(c);
 2
             WHEREFORE, based on the facts above, debtor requests an order denying the State’s
 3
     Motion.
 4

 5           DATE: June 23, 2021

 6                                                        Respectfully submitted:
 7                                                        /s/ Mark A. Ditton #45432      ______
                                                          Mark A. Ditton, WSBA#45432
 8
                                                          NW Debt Relief Law Firm
 9                                                        237 NE Chkalov Drive, Suite111
                                                          Vancouver, WA 98684
10                                                        360-831-0893

11

12                                    CERTIFICATE OF SERVICE
13           The undersigned certifies that a copy of the foregoing was served upon all creditors and
14
     interested parties on the attached mailing matrix by sending a true, full and exact copy enclosed
15
     in a sealed envelope by regular postage, prepaid, U.S. Mail, or, where specified, electronically:
16
     Served electronically:
17   Office of the U.S. Trustee;
     Jason Wilson-Aguilar; case trustee
18
     Susan M Edison on behalf of Creditor Child Support Department of Social and Health Services
19   BCUEdison@atg.wa.gov
20
     Michael E Siderius on behalf of Creditor Seattle Metropolitan Credit Union
     michaels@sidlon.com, meghanh@sidlon.com
21

22
     Dated this 23rd Day of June, 2021.
23
                                                          /s/ Mark A. Ditton #45432
24                                                        Mark A. Ditton, WSBA #45432
                                                          Attorney for Debtor(s)
25




      Case
     REPLY     16-10224-TWD      Doc 56     Filed 06/23/21     Ent. 06/23/21 14:31:59       Pg. 2 of 6
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




      Case
     REPLY   16-10224-TWD   Doc 56   Filed 06/23/21   Ent. 06/23/21 14:31:59   Pg. 3 of 6
Label Matrix for local noticing                  1st Security Bank Of W                           Acs/Navient
0981-2                                           6920 220th St Sw Ste 300                         501 Bleecker St
Case 16-10224-TWD                                Mountlake Terrace, WA 98043-2172                 Utica, NY 13501-2401
Western District of Washington
Seattle
Wed Jun 23 14:23:33 PDT 2021
Alaska USA FCU                                   Alaska USA Federal Credit Union                  Alaska Usa Fcu
PO Box 196613                                    PO Box 196200                                    4000 Credit Union Dr
Anchorage, AK 99519-6613                         Anchorage, AK 99519-6200                         Anchorage, AK 99503-6636



Allegro                                          BECU                                             BECU Card Services
851 Treger Ave #200                              PO Box97050                                      CARD SERVICES
San Bruno, CA 94066-3037                         Seattle, WA 98124-9750                           POB 84707
                                                                                                  Seattle, WA 98124-6007


Barclays Bank Delaware                           Bk Of Amer                                       (p)BANK OF AMERICA
125 S West St                                    4909 Savarese Cir                                PO BOX 982238
Wilmington, DE 19801-5014                        Tampa, FL 33634-2413                             EL PASO TX 79998-2238



Boeing Employees C U                             Cap1/Comp                                        (p)CAPITAL ONE
P O Box 97050-Dir Of Ln                          Po Box 15524                                     PO BOX 30285
Seattle, WA 98124                                Wilmington, DE 19850                             SALT LAKE CITY UT 84130-0285



Cbna                                             (p)CREDIT SERIVCE OF CENTRAL WASHINGTON INC      Central Col
Po Box 6283                                      DBA CENTRAL BONDED COLLECTORS                    408 W 4th Ave Pob 1073
Sioux Falls, SD 57117-6283                       PO BOX 1073                                      Moses Lake, WA 98837-0157
                                                 MOSES LAKE WA 98837-0157


(p)JPMORGAN CHASE BANK N A                       Choice Privileges VISA by Barclaycard            Citi AT&T Universal Card
BANKRUPTCY MAIL INTAKE TEAM                      Card Services                                    PO Box 6284
700 KANSAS LANE FLOOR 01                         PO Box 8801                                      Sioux Falls, SD 57117-6284
MONROE LA 71203-4774                             Wilmington, DE 19899-8801


Comenity Bank/Lnbryant                           Comenity Bank/Pier 1                             Danette Tomyasu
4590 E Broad St                                  4590 E Broad St                                  1159 Luna’ai St.
Columbus, OH 43213-1301                          Columbus, OH 43213-1301                          Kailua, HI 96734-4542



Child Support Department of Social and Healt     Discover Bank                                    Discover Fin Svcs Llc
Office of the Attorney General                   Discover Products Inc                            Po Box 15316
800 Fifth Avenue #2000                           PO Box 3025                                      Wilmington, DE 19850-5316
Seattle, WA 98104-3188                           New Albany, OH 43054-3025


Mark Ditton                                      Susan M Edison                                   Cheryl Ehrenheim
Northwest Debt Relief Law Firm                   WA Attorney General’s Office                     13014 SE 279th Place
237 NE Chkalov Drive                             Bankruptcy & Collections                         Kent, WA 98030-8521
Ste 111                                          800 Fifth Ave, Ste 2000
Vancouver, WA 98684-5054                         Seattle, WA 98104-3188
                 Case 16-10224-TWD             Doc 56     Filed 06/23/21            Ent. 06/23/21 14:31:59     Pg. 4 of 6
Dale Ehrenheim                                   IRS                                           Jonathan Cavens
13014 SE 279th Place                             PO Box 7346                                   13014 SE 279th Place
Kent, WA 98030-8521                              Philadelphia, PA 19101-7346                   Kent, WA 98030-8521



King County Property Tax                         Kitsap Credit Union                           Kohls/Capone
500 Fourth Avenue Room 600                       155 Washington Ave                            N56 W 17000 Ridgewood Dr
Seattle, WA 98104-2387                           Bremerton, WA 98337-5606                      Menomonee Falls, WI 53051-7096



Lane Bryant Retail/Soa                           Merchants Credit                              (p)PERI GARITE
450 Winks Ln                                     2245 152nd Ne                                 ATTN CARD WORKS
Bensalem, PA 19020-5932                          Redmond, WA 98052-5519                        101 CROSSWAYS PARK DR W
                                                                                               WOODBURY NY 11797-2020


PayPal Smart Connect                             Quick Collect Inc                             Rentoncoll
PO Box 960080                                    Po Box 4266                                   Po Box 272
Orlando, FL 32896-0080                           Orchards, WA 98662-0266                       Renton, WA 98057-0272



SMCU                                             Seattle Metropolitan Credit Union             Michael E Siderius
P.O. Box 780                                     Accounts Recovery                             500 Union St #847
Seattle, WA 98111-0780                           1521 1st Ave S #500                           Seattle, WA 98101-4065
                                                 Seattle WA 98134-1473


Syncb/Jcp                                        Syncb/Mervyns                                 Syncb/Paypal Smart Con
Po Box 965007                                    Po Box 965005                                 Po Box 965005
Orlando, FL 32896-5007                           Orlando, FL 32896-5005                        Orlando, FL 32896-5005



Syncb/Sams Club                                  Synchrony Bank                                Synchrony Bank
Po Box 965005                                    c/o PRA Receivables Management, LLC           c/o Recovery Management Systems Corp
Orlando, FL 32896-5005                           PO Box 41021                                  25 SE 2nd Ave Suite 1120
                                                 Norfolk, VA 23541-1021                        Miami FL 33131-1605


Target Nb                                        Td Rcs/Group Usa Inc                          Tnb - Target
Po Box 673                                       1000 Macarthur Blvd                           Po Box 673
Minneapolis, MN 55440-0673                       Mahwah, NJ 07430-2035                         Minneapolis, MN 55440-0673



United States Trustee                            Unvl/Citi                                     Washington State
700 Stewart St Ste 5103                          Po Box 6241                                   Division of Child Support
Seattle, WA 98101-4438                           Sioux Falls, SD 57117-6241                    P.O. Box 11520
                                                                                               Tacoma, WA 98411-5520


Wells Fargo Bank N.A., dba Wells Fargo Deale     Wells Fargo Dealer Services                   Wfds
PO Box 19657                                     P.O. Box 17900                                Po Box 1697
Irvine, CA 92623-9657                            Denver, CO 80217-0900                         Winterville, NC 28590-1697


                 Case 16-10224-TWD             Doc 56     Filed 06/23/21         Ent. 06/23/21 14:31:59     Pg. 5 of 6
Jason Wilson-Aguilar
600 University St #1300
Seattle, WA 98101-4102




                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bk Of Amer                                            Capital One Bank Usa N                               Central Bonded Collectors
Po Box 982238                                         15000 Capital One Dr                                 PO Box 1073
El Paso, TX 79998                                     Richmond, VA 23238                                   Moses Lake WA 98837



Chase Card                                            (d)Chase/Circuitcity                                 Nexcard/Mastertrust
Po Box 15298                                          Po Box 15298                                         Po Box 3412
Wilmington, DE 19850                                  Wilmington, DE 19850                                 Omaha, NE 68103




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Seattle Metropolitan Credit Union                  End of Label Matrix
                                                      Mailable recipients      60
                                                      Bypassed recipients       1
                                                      Total                    61




                    Case 16-10224-TWD             Doc 56       Filed 06/23/21         Ent. 06/23/21 14:31:59            Pg. 6 of 6
